DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.  

Claims 1 and 11 have been amended, 
Claims 2-4, 7-10, 12-14 and 17-20 were previously cancelled, and 
Claims 1, 5, 6, 11, 15, and 16 are currently pending and have been examined.

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lay et al. (US Patent Application Publication No. 2009/0271265 A1 – Hereinafter Lay) and further in view of Khan. (US Patent Application Publication No. 2012/0084132 A1 – Hereinafter Khan) and further in view of Rampell et al. (US Patent Application Publication No. 2008/0091528 A1 – Hereinafter Rampell) and further in view of Kim et al. (US Patent Application Publication No. 2013/0317898 A1 – Hereinafter Kim).  
Claims 1 and 11:
Lay teaches 
A computer-implemented method comprising: (See at least the Abstract.)
One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause: (See at least Paragraphs 0038 and 0043 and Claim 21.)
using a retail terminal computer that is communicatively coupled to a receipt printer, and communicatively coupled to a coupon distributor having a coupon server and a database server, at least partially responsive to receiving a first input via an interface of the retail terminal computer that is configured to accept at least a first customer identifier associated with a first transaction, querying the database server using the first customer identifier to determine if the first customer identifier is mapped to a known customer identity and receiving an indication that the first customer identifier is mapped to a known customer identity; (See at least the abstract where a POS is used (retail terminal computer).   See at least paragraph 0049-0050 where the system after a credit or debit card is swiped check to see if the user ID is known and Figure 6 and its related text.)
using the retailer terminal computer, receiving from the coupon server of the coupon distributor coupon data specifying a first coupon offer, the first coupon offer having been selected based on a first item of a plurality of items that were purchased in the first 
using the retail terminal computer, at least partially responsive to receiving the first input and receiving the indication from the database server that the first customer identifier is mapped to a known customer identity, causing performance of the first transaction including redemption of one or more digital coupons associated with the first customer identifier; …; (See at least Figures 1 and 5-8 and their related text.)
using the retailer terminal computer, receiving from the coupon server of the coupon distributor coupon data specifying a first coupon offer, the first coupon offer having been selected based on a first item of a plurality of items that were purchased in the first transaction; (See at least paragraph 0040.)
using the retail terminal computer, causing generating an electronic receipt including data describing the first coupon offer and a second coupon offer, the second coupon offer having been selected based on payment information used in the first transaction and the electronic receipt comprising an explanation ; (See at least Figures 1 and 5-8 and their related text and at least paragraph 0040.)
using the retail terminal computer, causing transmitting the electronic receipt for the first transaction to an electronic address associated with the first customer identifier; (See at least paragraph 0040.)
using the retailer terminal computer, at least partially responsive to not receiving, via the interface of the retail terminal computer and for a second transaction, any input that indicates any customer identifier associated with any known customer identity, causing performance of the second transaction, in which a second set of one or more items is purchased; (There is a POS system and a debit/credit card and at least paragraph 0051 discusses after the transaction so the performance of the transaction is completed.  In addition this is a standard transaction and a POS can perform transactions whether it knowns an user or not.  Further, as discussed above Lay teaches identifying users with accounts and users without an account (See at least Figure 3 and its related text).  Users can have electronic receipts if recognized.  However, the system is conventional and for non-registered users (non-identified users) there is a printer for the receipt 
Lay teaches selection of a coupon based upon transaction characteristics of the first transaction.  Lay does not appear to specify selecting a coupon to use a particular payment type. 
Khan teaches specifying a particular payment type for a coupon in at least paragraph 0032.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the electronic receipt creation system of embedding coupons of Lay the ability to use a specific coupon to use a particular payment type as detailed in Khan since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.  
The combination of Lay and Khan does not appear to specify a different payment type in the second transaction.
Rampell teaches different payment type in the second transaction in at least paragraph 0386. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Lay and Khan by treating transactions differently with a different payment type in the second transaction as taught by Rampell in order to encourage various payment types.  

Kim teaches a GUI that receives coupons from the coupon server and allows the user to select those coupons in at least paragraphs 00o8 and 0009. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of combination of Lay, Khan, and Rampell by using GUI that receives coupons from the coupon server and allows the user to select those coupons as taught by Kim in order to encourage user to use coupons and purchase certain products.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 5 and 15:
The combination of Lay, Khan, Rampell, and Kim teaches all the limitations of claims 1 and 11 above.
Further, as discussed above Lay teaches identifying users with accounts and users without an account (See at least Figure 3 and its related text).  Users can have electronic receipts if recognized.  However, the system is conventional and for non-registered users (non-identified users) there is a printer for the receipt in at least paragraph 0036 where the standard POS system is discussed.  
Claims 6 and 16:
The combination of Lay, Khan, Rampell, and Kim teaches all the limitations of claims 1 and 11 above.
Further, Lay teaches a coupon on a webpage in at least paragraph 0099.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1, 5, 6, 11, 15, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,346,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Response to Arguments

Applicant argues the 101 rejection is improper.  Applicant’s arguments have merit.  Although the invention is an abstract idea the combination of steps integrate the invention into a practical application. 
 
All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681